DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 14 of the instant application are broader in scope and its patentable subject matter is already covered by claim 1 of U.S. Patent No. 11,122,339.

Claims 2, 3, 4, 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 5, 6 and 1 of U.S. Patent No. 11,122,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, 4, 5, 6 and 7 of the instant application are broader in scope and its patentable subject matter is already covered by claims 2, 3, 4, 5, 6 and 1 of U.S. Patent No. 11,122,339.

Claims 9, 10, 11, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, 11 and 7 of U.S. Patent No. 11,122,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 10, 11, 12 and 13 of the instant application are broader in scope and its patentable subject matter is already covered by claims 8, 9, 10, 11 and 7 of U.S. Patent No. 11,122,339.

Claims 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 16, 17, 18 and 19 of U.S. Patent No. 11,122,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 16, 17, 18, 19 and 20 of the instant application are broader in scope and its patentable subject matter is already covered by claims 14, 15, 16, 17, 18 and 19 of U.S. Patent No. 11,122,339.







Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claims 5-6 and 18-19, they would also be held allowable since they depend from allowable claims 4 and 17, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aasen et al. (Pub No US 2020/0136735) in view of Yates et al. (Pub No 2022/0069925). Hereinafter, referenced as Aasen and Yates, respectively.

Regarding claim 1, Aasen discloses an intelligent tap (Figure 2; e.g. AMP A2), comprising: 
an amplifier (e.g. amplification element 210) configured to apply a feedback controlled gain value to a content signal to generate an output content (e.g. output 235) signal (Paragraphs [0021] [0038] figure 2; amplifier element 210 may alter a received signal according to one or more other inputs that indicate amplifier settings, such as gain);
and a signal strength measuring component (e.g. tuner 225 and microcontroller 215) connected to the amplifier (e.g. amplification element 210) in a feedback loop (Figure 2), the signal strength measuring component configured to compare a signal strength (e.g. dBs) of a sampled output signal to a target signal strength to generate the feedback controlled gain value (Paragraphs [0021] [0030] figure 2; tuner 225 may measure signal level, e.g. in dB, signal quality, e.g. SNR, or other signal metrics/characteristics as part of the embedded tuner functions. Wherein if the feedback from the tuner 225 indicates that one or more of the measured signal characteristics is not within a threshold amount of an expected or desired amount, then the microcontroller 215 may adjust the settings of the amplification element 210 accordingly; paragraph [0038] figure 2),  
wherein application of the feedback controlled gain value maintains the output content signal at a constant amplitude pursuant to the target signal strength (Paragraphs [0004] [0038] [0041] figure 2; maintaining a signal level at the output and adjusting it based on a threshold target value).
However, it is noted that Aasen is silent to explicitly disclose an intelligent tap comprising: an amplifier with the content signal received via a hybrid fiber-coaxial network.
Nevertheless, in a similar field of endeavor Yates discloses an intelligent tap (e.g. Tap 406) comprising: an amplifier with the content signal received via a hybrid fiber-coaxial network (Paragraphs [0012] [0047] figure 4; headend 404 content distribution may be deployed over a hybrid fiber-coaxial HFC infrastructure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aasen by specifically providing the elements mentioned above, as taught by Yates, for the predictable result of distributing content over different types of well-known distribution infrastructures that facilitate connectivity to existing consumer client devices over the network (Yates – paragraph [0012]). 

Regarding claim 2, Aasen and Yates disclose the intelligent tap of claim 1; moreover, Aasen discloses a controller (Paragraph [0038]; e.g. microcontroller 215) connected to the service provider system (e.g. CAH 105), the controller configured to set the target signal strength based on input from the service provider system (Paragraphs [0022] [0023] figure 2; microcontroller 215 receives messages to extract settings for the amplification element 210, e.g. gain. The microcontroller 215 extracts information embedded in the demodulated signal and calculates a difference between expected/desired points and measured or current points for one or more settings of the amplification elements 210).

Regarding claim 3, Aasen and Yates disclose the intelligent tap of claim 2; moreover, Aasen discloses the controller further configured to set parameters for components in the intelligent tap including at least the amplifier and the signal strength measuring component (Paragraphs [0022] [0023] figure 2; microcontroller 215 receives messages to extract settings for the amplification element 210, e.g. gain. The microcontroller 215 extracts information embedded in the demodulated signal and calculates a difference between expected/desired points and measured or current points for one or more settings of the amplification elements 210).

Regarding claim 7, Aasen and Yates disclose the intelligent tap of claim 2; moreover, Aasen discloses a filter configured to process the content signal received from the service provider system (Paragraphs [0022] [0024] figure 2; input filter circuit 200).
However, it is noted that Aasen is silent to explicitly disclose the content signal received from the service provider system via the hybrid fiber-coaxial network.
Nevertheless, in a similar field of endeavor Yates discloses the content signal received from the service provider system via the hybrid fiber-coaxial network (Paragraphs [0012] [0047] figure 4; headend 404 content distribution may be deployed over a hybrid fiber-coaxial HFC infrastructure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aasen by specifically providing the elements mentioned above, as taught by Yates, for the predictable result of distributing content over different types of well-known distribution infrastructures that facilitate connectivity to existing consumer client devices over the network (Yates – paragraph [0012]). 

Regarding claim 8, Aasen discloses method for dynamically adjusting an output signal of an intelligent tap (Figure 2; e.g. AMP A2), the method comprising: 
generating an output media signal (e.g. output 235) by applying a feedback controlled gain value to a media signal (Paragraphs [0021] [0038] figure 2; amplifier element 210 may alter a received signal according to one or more other inputs that indicate amplifier settings, such as gain);
and generating the feedback controlled gain value by comparing a signal strength of a sampled output media signal to a defined signal strength (Paragraphs [0021] [0030] figure 2; tuner 225 may measure signal level, e.g. in dB, signal quality, e.g. SNR, or other signal metrics/characteristics as part of the embedded tuner functions. Wherein if the feedback from the tuner 225 indicates that one or more of the measured signal characteristics is not within a threshold amount of an expected or desired amount, then the microcontroller 215 may adjust the settings of the amplification element 210 accordingly; paragraph [0038] figure 2),  
wherein application of the feedback controlled gain value maintains the output media signal at a constant amplitude pursuant to the defined signal strength (Paragraphs [0004] [0038] [0041] figure 2; maintaining a signal level at the output and adjusting it based on a threshold target value).
However, it is noted that Aasen is silent to explicitly disclose an intelligent tap with the media signal received via a hybrid fiber-coaxial network.
Nevertheless, in a similar field of endeavor Yates discloses an intelligent tap (e.g. Tap 406) with the media signal received via a hybrid fiber-coaxial network (Paragraphs [0012] [0047] figure 4; headend 404 content distribution may be deployed over a hybrid fiber-coaxial HFC infrastructure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aasen by specifically providing the elements mentioned above, as taught by Yates, for the predictable result of distributing content over different types of well-known distribution infrastructures that facilitate connectivity to existing consumer client devices over the network (Yates – paragraph [0012]). 

Regarding claim 9, Aasen and Yates disclose the method of claim 8; moreover, Aasen discloses setting the defined signal strength based on received content provider system control signals (Paragraphs [0022] [0023] figure 2; microcontroller 215 receives messages to extract settings for the amplification element 210, e.g. gain. The microcontroller 215 extracts information embedded in the demodulated signal and calculates a difference between expected/desired points and measured or current points for one or more settings of the amplification elements 210).

Regarding claim 10, Aasen and Yates disclose the method of claim 8; moreover, Aasen discloses setting intelligent tap component parameters based on received content provider system control signals (Paragraphs [0022] [0023] figure 2; microcontroller 215 receives messages to extract settings for the amplification element 210, e.g. gain. The microcontroller 215 extracts information embedded in the demodulated signal and calculates a difference between expected/desired points and measured or current points for one or more settings of the amplification elements 210).

Regarding claim 11, Aasen and Yates disclose the method of claim 10; moreover, Aasen discloses sending intelligent tap component data to the content provider system (Paragraphs [0016] [0020] figures 1 and 2; upstream communication 130 may include each amplifier sending measured signal characteristics of the signal 145a to the CAH 105).

Regarding claim 12, Aasen and Yates disclose the method of claim 10; moreover, Aasen discloses that the content provider system control signals are based on the intelligent tap component data (Paragraphs [0016] [0020] figures 1 and 2; upstream communication 130 may include each amplifier sending measured signal characteristics of the signal 145a to the CAH 105. Wherein the CAH 105 may perform operations to adjust the signals at one or more of the amplifiers in order to improve system-wide signal strength and/or quality).



Regarding claim 14, Aasen discloses a system (Figure 2; e.g. AMP A2) comprising: 
each intelligent tap (Figure 2; e.g. AMP A2) comprising: an amplifier configured to apply a feedback controlled gain value to the tapped content signals to generate output content (e.g. output 235) signals Paragraphs [0021] [0038] figure 2; amplifier element 210 may alter a received signal according to one or more other inputs that indicate amplifier settings, such as gain);
and a signal strength measuring component (e.g. tuner 225 and microcontroller 215) connected to the amplifier (e.g. amplification element 210) in a feedback loop (Figure 2), the signal strength measuring component configured to compare a signal strength of a sampled output signal to a target signal strength to generate the feedback controlled gain value (Paragraphs [0021] [0030] figure 2; tuner 225 may measure signal level, e.g. in dB, signal quality, e.g. SNR, or other signal metrics/characteristics as part of the embedded tuner functions. Wherein if the feedback from the tuner 225 indicates that one or more of the measured signal characteristics is not within a threshold amount of an expected or desired amount, then the microcontroller 215 may adjust the settings of the amplification element 210 accordingly; paragraph [0038] figure 2),   
wherein application of the feedback controlled gain value maintains the output content signals at a constant amplitude pursuant to the target signal strength (Paragraphs [0004] [0038] [0041] figure 2; maintaining a signal level at the output and adjusting it based on a threshold target value).
However, it is noted that Aasen is silent to explicitly disclose a system comprising: a cable modem termination system configured to transmit content signals; a hybrid fiber-coaxial network connected to the cable modem termination system, the hybrid fiber-coaxial network configured to carry the content signals transmitted by the cable modem termination system; a plurality of intelligent taps connected to the hybrid fiber-coaxial network, each intelligent tap connected to a customer premises equipment.
Nevertheless, in a similar field of endeavor Yates discloses a system comprising: a cable modem termination system configured to transmit content signals (Paragraphs [0012] [0047] figure 4; e.g. a cable modem termination system (CMTS) located at the headend);
a hybrid fiber-coaxial network connected to the cable modem termination system, the hybrid fiber-coaxial network configured to carry the content signals transmitted by the cable modem termination system (Paragraphs [0012] [0047] figure 4; headend 404 content distribution may be deployed over a hybrid fiber-coaxial HFC infrastructure); 
a plurality of intelligent taps connected to the hybrid fiber-coaxial network, each intelligent tap connected to a customer premises equipment (Paragraphs [0047] [0049] figures 4 and 5; taps 406)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aasen by specifically providing the elements mentioned above, as taught by Yates, for the predictable result of distributing content over different types of well-known distribution infrastructures that facilitate connectivity to existing consumer client devices over the network (Yates – paragraph [0012]). 


Regarding claims 15 and 16, Aasen and Yates disclose all the limitations of claims 15 and 16; therefore, claims 15 and 16 are rejected for the same reasons stated in claims 2 and 3, respectively.

Regarding claim 20, Aasen and Yates disclose the system of claim 14; moreover, Aasen discloses that the target signal strength is the same for each of the plurality of intelligent taps (Paragraphs [0022] [0023] figure 2; microcontroller 215 receives messages to extract settings for the amplification element 210, e.g. gain. The microcontroller 215 extracts information embedded in the demodulated signal and calculates a difference between expected/desired points and measured or current points for one or more settings of the amplification elements 210. Wherein the operation may be carried out by one or more amplifiers of the system; paragraphs [0028] [0037]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aasen and Yates further in view of Phillips et al. (Pub No 2009/0133095). Hereinafter, referenced as Phillips.

Regarding claim 13, Aasen and Yates disclose the method of claim; moreover, Aasen discloses filtering the media signal (Paragraphs [0022] [0024] figure 2; input filter circuit 200); and sampling the output media signal (Paragraph [0021] figure 2; he tuner 225 may measure signal level (e.g., in dB), signal quality (e.g., SNR), or other signal metrics/characteristics as part of the embedded tuner functions).
However, it is noted that Aasen and Yates are silent to explicitly disclose filtering the media signal to mitigate noise and interference on the media signal.
Nevertheless, in a similar field of endeavor Phillips discloses filtering the media signal to mitigate noise and interference on the media signal (Paragraphs [0035] [0075]; the addressable tap may include a filter circuit to reduce and minimize noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aasen and Yates by specifically providing the elements mentioned above, as taught by Phillips, for the predictable result of including well-known filtering elements that would help prevent the introduction of noise into the network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423